                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           EVANSVILLE DIVISION


UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )
                                         )
      v.                                 )      Cause No. 3:13-cr-00026-RLY-CMM-1
                                         )                3:14-cr-00012-RLY-CMM-1
                                         )
JEMARIO B. BALDWIN,                      )
                                         )
                    Defendant.           )



                       REPORT AND RECOMMENDATION

      On January 24, 2019, the Court held an initial hearing on the Petition for

Warrant or Summons for Offender Under Supervision filed in case numbers 3:13-cr-

00026-RLY-CMM-1 and 3:14-cr-00012-RLY-CMM-1 on June 9, 2016. In addition to a

Supplemental Petition for Warrant or Summons for Offender Under Supervision, filed

in case numbers 3:13-cr-00026-RLY-CMM-1 and 3:14-cr-00012-RLY-CMM-1 on

January 24, 2019. Jermario B. Baldwin (“Defendant”) appeared in person with FCD

counsel, Bill Dazey. The government appeared by Todd Shellenbarger, Assistant United

States Attorney, via telephone. U. S. Probation appeared by Officer Jennifer Considine.

      The Court conducted the following procedures in accordance with Fed. R. Crim.

P. 32.1(a)(1) and 18 U.S.C. §3583:

      1.     The Court advised Defendant of his rights and provided him with copies of

the petitions. Defendant orally waived his right to a preliminary hearing.

      2.     After being placed under oath, Defendant admitted Violation No. 3

contained in document number [134] in case 3:13-cr-26-00026-RLY-CMM-1 and
document number [33] in case 3:14-cr-00012-RLY-CMM-1. The Government has

agreed to dismiss violation numbers 1, 2, and 4.

       3.       The allegation to which Defendant admitted, as fully set forth in the

petition, is:

       Violation
       Number          Nature of Noncompliance

                3.     The defendant shall not commit another federal, state, or local
                       crime. On January 4, 2017, the offender was arrested in Giles
                       County, Virginia, and charges with Reckless Driving misdemeanor),
                       Conspiracy to Obtain Money by False Pretense (felony), and
                       Unauthorized Use (felony). He was subsequently found guilty of the
                       two felony cases and sentenced to a total term on imprisonment of
                       18 months.

       4.       The parties stipulated that:

                (a)    The highest grade of violation is a Grade B violation.

                (b)    Defendant’s criminal history category is V.

                (c)    The range of imprisonment applicable upon revocation of
                       supervised release, therefore, is 18 to 24 months imprisonment.

       5.       Parties jointly recommended that defendant be incarcerated for eighteen

(18) months, to be served concurrently, with no supervised release to follow.

       6.       The Magistrate Judge, having considered the factors in 18 U.S.C. §3553(a),

and as more fully set forth on the record, finds that:

       (a)      The Defendant violated the conditions in the petition;

       (b)      That the agreement of the parties is an appropriate resolution of this

       matter and the agreement is commended to the favorable consideration of the

       District Judge;

       (c)      That, consistent with the agreement, the Magistrate Judge recommends

       that the defendant’s supervised release be revoked, and that he should be

                                               2
       sentenced to the custody of the Attorney General or his designee for a period of

       eighteen (18) months, to be served concurrently, with no supervised release to

       follow. The Defendant is to be taken into custody immediately pending the

       District Judge’s action on this Report and Recommendation.

                The parties are hereby notified that the District Judge may reconsider any

       matter assigned to a Magistrate Judge.

                The parties waived the fourteen-day period to object to the Report and

       Recommendation.



Dated: January 24, 2019




Distribution:

All ECF-registered counsel of record

USPO
USMS




                                              3
